Exhibit 10.36

 

EIGHTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT

 

This Eighth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of May 31, 2005, by and between COMERICA BANK, successor by
merger to COMERICA BANK-CALIFORNIA (“Bank”) and SEEBEYOND TECHNOLOGY CORPORATION
(“Borrower”).

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of December 4, 2000, as amended from time to time, including by that certain
Amendment to Loan and Security Agreement dated as of June 10, 2001, that certain
Second Amendment to Loan and Security Agreement dated as of October 31, 2001,
that certain Third Amendment to Loan and Security Agreement dated as of
August 7, 2002, that certain Fourth Amendment to Loan and Security Agreement
dated as of December 24, 2002, that certain Fifth Amendment to Loan and Security
Agreement dated as of March 26, 2003, that certain Sixth Amendment to Loan and
Security Agreement dated as of May 30, 2003 and that certain Seventh Amendment
to Loan and Security Agreement dated as of July 29, 2004 (collectively, the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       The following defined terms in
Section 1.1 of the Agreement hereby are amended or restated as follows:

 

“Revolving Maturity Date” means May 31, 2006.

 

2.                                       Section 6.12 of the Agreement hereby is
amended and restated in its entirety to read as follows:

 

“6.12      Minimum Cash. Borrower shall at all times maintain with Bank or
Bank’s affiliates (subject to control agreements in form and content reasonably
acceptable to Bank), unrestricted cash in a minimum aggregate amount of Twenty
Million Dollars ($20,000,000).”

 

3.                                       Exhibit D to the Agreement hereby is
replaced in its entirety with Exhibit D attached hereto.

 

4.                                       No course of dealing on the part of
Bank or its officers, nor any failure or delay in the exercise of any right by
Bank, shall operate as a waiver thereof, and any single or partial exercise of
any such right shall not preclude any later exercise of any such right. Bank’s
failure at any time to require strict performance by a Borrower of any provision
shall not affect any right of Bank thereafter to demand strict compliance and
performance. Any suspension or waiver of a right must be in writing signed by an
officer of Bank.

 

5.                                       Unless otherwise defined, all initially
capitalized terms in this Amendment shall be as defined in the Agreement. The
Agreement, as amended hereby, shall be and remain in full force and effect in
accordance with its respective terms and hereby is ratified and confirmed in all
respects. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.

 

6.                                       Borrower represents and warrants that
the Representations and Warranties contained in the Agreement are true and
correct as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.

 

7.                                       As a condition to the effectiveness of
this Amendment, Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

(a)                                 this Amendment, duly executed by Borrower;

 

(b)                                a Certificate of the Secretary of Borrower
with respect to incumbency and resolutions authorizing the execution and
delivery of this Amendment;

 

1

--------------------------------------------------------------------------------


 

(c)                                 a renewal fee in the amount of $18,750,
which may be debited from any of Borrower’s accounts;

 

(d)                                an Affirmation of Security Agreement and
Guaranty, executed by each of Borrower’s subsidiaries, in substantially the
forms attached hereto;

 

(e)                                 all Bank Expenses incurred through the date
of this Amendment, which may be debited from any of Borrower’s accounts; and

 

(f)                                   such other documents, and completion of
such other matters, as Bank may reasonably deem necessary or appropriate.

 

8.                                       This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

SEEBEYOND TECHNOLOGY CORPORATION

 

 

 

 

 

By:

/s/ Barry Plaga

 

 

 

 

Title:

 EVP & CFO

 

 

 

 

 

 

COMERICA BANK, successor by merger to
COMERICA BANK-CALIFORNIA

 

 

 

 

 

By:

/s/ Comerica Bank

 

 

 

 

Title:

 

 

 

[Signature Page to Eighth Amendment to Loan and Security Agreement]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D
COMPLIANCE CERTIFICATE

 

TO:

COMERICA BANK

 

 

FROM:

SEEBEYOND TECHNOLOGY CORPORATION

 

The undersigned authorized officer, on behalf of SEEBEYOND TECHNOLOGY
CORPORATION, hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement between Borrower and Bank (the “Agreement”),
(i) Borrower is in complete compliance for the period ending         with all
required covenants except as noted below and (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct in all
material respects as of the date hereof. Attached herewith are the required
documents supporting the above certification. The Officer further certifies that
these are prepared in accordance with Generally Accepted Accounting Principles
(GAAP) and are consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

Monthly financial statements

 

Monthly within 30 days

 

Yes

 

No

Annual (CPA Audited)

 

EYE within 90 days

 

Yes

 

No

10K and 10Q

 

Within 5 days

 

Yes

 

No

A/R & A/P Agings, Borrowing Base Cert.

 

Monthly within 15 days (when applicable)

 

Yes

 

No

A/R Audit

 

Initial and Annual

 

Yes

 

No

 

 

 

 

 

 

 

IP Report

 

Quarterly within 30 days

 

Yes

 

No

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Maintain at all Times:
Minimum Cash

 

$

20,000,000

 

$

 

 

Yes

 

No

 

 


BANK USE ONLY

Comments Regarding Exceptions: See Attached

 

 

Received by

 

 

Sincerely,

AUTHORIZED SIGNER

 

 

 

 

Date:

 

 

SIGNATURE

 

 

 

 

 

Verified:

 

 

TITLE

AUTHORIZED SIGNER

 

 

 

 

 

 

Date:

 

 

DATE

 

 

Compliance Status:             Yes     No



 

1

--------------------------------------------------------------------------------


 

Corporation Resolutions and Incumbency Certification
Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of SEEBEYOND
TECHNOLOGY CORPORATION; that the following is a true and correct copy of
resolutions duly adopted by the Board of Directors of the Corporation in
accordance with its bylaws and applicable statutes.

 

Copy of Resolutions:

 

Be it Resolved, That:

 

1.                                       Any one (1) of the following CEO, CFO
or CAO (insert titles only) of the Corporation is authorized, for, on behalf of,
and in the name of the Corporation to:

 

(a)                                 Negotiate and procure loans, letters of
credit and other credit or financial accommodations from Comerica Bank (“Bank”),
a Michigan banking corporation, including, without limitation, pursuant to that
certain Loan and Security Agreement dated as of December 4, 2000, as amended by
that certain Amendment to Loan and Security Agreement dated as of June 10, 2001,
that certain Second Amendment to Loan and Security Agreement dated as of
October 31, 2001, that certain Third Amendment to Loan and Security Agreement
dated as of August 7, 2002, that certain Fourth Amendment to Loan and Security
Agreement dated as of December 24, 2002, that certain Fifth Amendment to Loan
and Security Agreement dated as of March 26, 2003, that certain Sixth Amendment
to Loan and Security Agreement dated as of May 30, 2003, that certain Seventh
Amendment to Loan and Security Agreement dated as of July 29, 2004 and that
certain Eighth Amendment to Loan and Security Agreement dated as of May 31,
2005.

 

(b)                                Discount with the Bank, commercial or other
business paper belonging to the Corporation made or drawn by or upon third
parties, without limit as to amount;

 

(c)                                 Purchase, sell, exchange, assign, endorse
for transfer and/or deliver certificates and/or instruments representing stocks,
bonds, evidences of Indebtedness or other securities owned by the Corporation,
whether or not registered in the name of the Corporation;

 

(d)                                Give security for any liabilities of the
Corporation to the Bank by grant, security interest, assignment, lien, deed of
trust or mortgage upon any real or personal property, tangible or intangible of
the Corporation; and

 

(e)                                 Execute and deliver in form and content as
may be required by the Bank any and all notes, evidences of Indebtedness,
applications for letters of credit, guaranties, subordination agreements, loan
and security agreements, financing statements, assignments, liens, deeds of
trust, mortgages, trust receipts and other agreements, instruments or documents
to carry out the purposes of these Resolutions, any or all of which may relate
to all or to substantially all of the Corporation’s property and assets.

 

2.                                       Said Bank be and it is authorized and
directed to pay the proceeds of any such loans or discounts as directed by the
persons so authorized to sign, whether so payable to the order of any of said
persons in their individual capacities or not, and whether such proceeds are
deposited to the individual credit of any of said persons or not;

 

3.                                       Any and all agreements, instruments and
documents previously executed and acts and things previously done to carry out
the purposes of these Resolutions are ratified, confirmed and approved as the
act or acts of the Corporation.

 

4.                                       These Resolutions shall continue in
force, and the Bank may consider the holders of said offices and their
signatures to be and continue to be as set forth in a certified copy of these
Resolutions delivered to the

 

1

--------------------------------------------------------------------------------


 

Bank, until notice to the contrary in writing is duly served on the Bank (such
notice to have no effect on any action previously taken by the Bank in reliance
on these Resolutions).

 

5.                                       Any person, corporation or other legal
entity dealing with the Bank may rely upon a certificate signed by an officer of
the Bank to effect that these Resolutions and any agreement, instrument or
document executed pursuant to them are still in full force and effect and
binding upon the Corporation.

 

6.                                       The Bank may consider the holders of
the offices of the Corporation and their signatures, respectively, to be and
continue to be as set forth in the Certificate of the Secretary of the
Corporation until notice to the contrary in writing is duly served on the Bank.

 

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

 

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)

 

TITLE

 

SIGNATURE

James T. Demetriades

 

CEO & Founder

 

/s/ James T. Demetriades

Barry J. Plaga

 

EVP & CFO

 

/s/ Barry J. Plaga

Rasmus van der Colff

 

Chief Accounting Officer

 

/s/ Rasmus van der Colff

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on May 31,
2005.

 

 

 

/s/ Barry J. Plaga

 

 

Asst. Secretary

 

The Above Statements are Correct.

 

 

 

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

2

--------------------------------------------------------------------------------


 

AFFIRMATION OF SECURITY AGREEMENT AND GUARANTY

 

SEEBEYOND (DEUTSCHLAND) GMBH (fka SOFTWARE TECHNOLOGIES CORPORATION
(DEUTSCHLAND) GMBH) (“Guarantor”), grantor under that certain Third Party
Security Agreement (the “Security Agreement”) and guarantor under that certain
Unconditional Guaranty (the “Guaranty”), both dated as of December 4, 2000,
hereby consents to the execution, delivery and performance by Borrower of the
Eighth Amendment to Loan and Security Agreement dated as of May 31, 2005 (the
“Amendment”) and the documents and instruments executed in connection therewith,
as well as all other amendments and modifications to the Loan Agreement.

 

The Security Agreement and the Guaranty shall remain in full force and effect
with respect to all of Borrower’s Obligations (as defined in the Loan and
Security Agreement dated as of December 4, 2000, as amended from time to time,
by and between COMERICA BANK, successor by merger to COMERICA BANK-CALIFORNIA
and SEEBEYOND TECHNOLOGY CORPORATION) as modified by the Amendment and
otherwise. Guarantor confirms that Guarantor has no defenses against its
obligations under the Guaranty, and that the security interest granted pursuant
to the Security Agreement remains a first in priority perfected security
interest.

 

Guarantor represents and warrants that the representations and warranties and
covenants contained in the Guaranty and the Security Agreement are true and
correct as of the date of this Affirmation. Unless otherwise defined, all
capitalized terms in this Affirmation shall be as defined in the Guaranty or the
Security Agreement, as appropriate.

 

IN WITNESS WHEREOF, the undersigned has executed this Affirmation of Security
Agreement and Guaranty as of May 31, 2005.

 

 

SEEBEYOND (DEUTSCHLAND) GMBH

 

 

 

By:

/s/ Barry J. Plaga

 

 

 

 

Title:

EVP & CFO

 

 

1

--------------------------------------------------------------------------------


 

COMPANY RESOLUTIONS

 

COMPANY: SEEBEYOND (DEUTSCHLAND) GmbH

 

I, the undersigned Secretary or Assistant Secretary of SEEBEYOND (Deutschland)
GmbH (the “Company”), HEREBY CERTIFY that the Company is organized and existing
under and by virtue of the laws of the country of Germany.

 

I FURTHER CERTIFY that attached hereto as Attachment is a true and complete copy
of the organizational documents of the Company, which is in full force and
effect on the date hereof.

 

I FURTHER CERTIFY that a meeting of the Directors of the Company (or by other
duly authorized corporate action in lieu of a meeting), duly called and held, at
which a quorum was present and voting, the following resolutions were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Company, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

James T. Demetriades

 

CEO & Founder

 

/s/ James T. Demetriades

Barry J. Plaga

 

EVP & CFO

 

/s/ Barry J. Plaga

 

 

 

 

 

 

acting for and on behalf of this Company and as its act and deed be, and they
hereby are, authorized and empowered:

 

Guaranty Indebtedness; Grant Security. To guaranty amounts borrowed from time to
time from Comerica Bank, successor by merger to Comerica Bank-California
(“Bank”) by SeeBeyond Technology Corporation (“Borrower”) including without
limitation pursuant to that certain Loan and Security Agreement between Borrower
and Bank dated as of December 4, 2000, as amended by that certain Amendment to
Loan and Security Agreement dated as of June 10, 2001, as amended by that
certain Second Amendment to Loan and Security Agreement dated as of October 31,
2001, as amended by that certain Third Amendment to Loan and Security Agreement
dated as of August 7, 2002, as amended by that certain Fourth Amendment to Loan
and Security Agreement dated as of December 24, 2002, as amended by that certain
Fifth Amendment to Loan and Security Agreement dated as of March 26, 2003, as
amended by that certain Sixth Amendment to Loan and Security Agreement dated as
of May 30, 2003, as amended by that certain Seventh Amendment to Loan and
Security Agreement dated as of as July 29, 2004, as amended by that certain
Eighth Amendment to Loan and Security Agreement dated as of as May 31, 2005,
each as further amended from time to time. To grant a security interest to Bank
in the Collateral described in the Third Party Security Agreement by and between
the Company and Bank (the “Security Agreement”), which security interest shall
secure all of the Company’s obligations, as described in that certain
Unconditional Guaranty by the Company dated as of December 4, 2000 (the
“Guaranty”).

 

Execute Affirmation of Security Agreement and Guaranty. To execute the
Affirmation of Security Agreement and Guaranty dated as of May 31, 2005, and any
other agreement entered into between Company and Bank in connection therewith,
all as amended or extended from time to time (collectively, the “Secured
Guaranty Documents”), and also to execute and deliver to Bank one or more
renewals, extensions, modifications, refinancings, consolidations, or
substitutions for the Secured Guaranty Documents, or any portion thereof.

 

Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

 

1

--------------------------------------------------------------------------------


 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Company’s agreements or commitments in effect at the
time notice is given.

 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Company, as the case may be, and
occupy the positions set opposite their respective names; that the foregoing
Resolutions now stand of record on the books of the Company; and that the
Resolutions are in full force and effect and have not been modified or revoked
in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on May 31, 2005 and attest that
the signatures set opposite the names listed above are their genuine signatures.

 

 

CERTIFIED TO AND ATTESTED BY: 
SEEBEYOND (DEUTSCHLAND) GmbH

 

 

 

 

 

X

/s/ Barry J. Plaga

 

 

 

The above statements are correct.

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

 

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

Attachment - Organizational Documents

 

2

--------------------------------------------------------------------------------


 

AFFIRMATION OF SECURITY AGREEMENT AND GUARANTY

 

SEEBEYOND TECHNOLOGY CORPORATION JAPAN K.K. (fka SOFTWARE TECHNOLOGIES
CORPORATION JAPAN K.K.) (“Guarantor”), grantor under that certain Third Party
Security Agreement (the “Security Agreement”) and guarantor under that certain
Unconditional Guaranty (the “Guaranty”), both Eighth Amendment to Loan and
Security Agreement dated as of May 31, 2005 (the “Amendment”) and the documents
and instruments executed in connection therewith, as well as all other
amendments and modifications to the Loan Agreement.

 

The Security Agreement and the Guaranty shall remain in full force and effect
with respect to all of Borrower’s Obligations (as defined in the Loan and
Security Agreement dated as of December 4, 2000, as amended from time to time,
by and between COMERICA BANK, successor by merger to COMERICA BANK-CALIFORNIA
and SEEBEYOND TECHNOLOGY CORPORATION) as modified by the Amendment and
otherwise. Guarantor confirms that Guarantor has no defenses against its
obligations under the Guaranty, and that the security interest granted pursuant
to the Security Agreement remains a first in priority perfected security
interest.

 

Guarantor represents and warrants that the representations and warranties and
covenants contained in the Guaranty and the Security Agreement are true and
correct as of the date of this Affirmation. Unless otherwise defined, all
capitalized terms in this Affirmation shall be as defined in the Guaranty or the
Security Agreement, as appropriate.

 

IN WITNESS WHEREOF, the undersigned has executed this Affirmation of Security
Agreement and Guaranty as of May 31, 2005.

 

 

SEEBEYOND TECHNOLOGY CORPORATION JAPAN K.K.

 

 

 

By:

/s/ Barry J. Plaga

 

 

 

 

 

Title: 

EVP & CFO

 

 

1

--------------------------------------------------------------------------------


 

COMPANY RESOLUTIONS

 

COMPANY:        SEEBEYOND TECHNOLOGY CORPORATION JAPAN K.K.

 

I, the undersigned Secretary or Assistant Secretary of SEEBEYOND TECHNOLOGY
CORPORATION JAPAN K.K. (the “Company”), HEREBY CERTIFY that the Company is
organized and existing under and by virtue of the laws of the country of Japan.

 

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Articles of Incorporation and Bylaws of the Company, each
of which is in full force and effect on the date hereof.

 

I FURTHER CERTIFY that a meeting of the Directors of the Company (or by other
duly authorized corporate action in lieu of a meeting), duly called and held, at
which a quorum was present and voting, the following resolutions were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Company, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

James T. Demetriades

 

CEO & Founder

 

/s/ James T. Demetriades

Barry J. Plaga

 

EVP & CFO

 

/s/ Barry J. Plaga

 

 

 

 

 

 

acting for and on behalf of this Company and as its act and deed be, and they
hereby are, authorized and empowered:

 

Guaranty Indebtedness; Grant Security. To guaranty amounts borrowed from time to
time from Comerica Bank, successor by merger to Comerica Bank-California
(“Bank”) by SeeBeyond Technology Corporation (“Borrower”) including without
limitation pursuant to that certain Loan and Security Agreement between Borrower
and Bank dated as of December 4, 2000, as amended by that certain Amendment to
Loan and Security Agreement dated as of June 10, 2001, as amended by that
certain Second Amendment to Loan and Security Agreement dated as of October 31,
2001, as amended by that certain Third Amendment to Loan and Security Agreement
dated as of August 7, 2002, as amended by that certain Fourth Amendment to Loan
and Security Agreement dated as of December 24, 2002, as amended by that certain
Fifth Amendment to Loan and Security Agreement dated as of March 26, 2003, as
amended by that certain Sixth Amendment to Loan and Security Agreement dated as
of May 30, 2003, as amended by that certain Seventh Amendment to Loan and
Security Agreement dated as of as July 29, 2004, as amended by that certain
Eighth Amendment to Loan and Security Agreement dated as of as May 31, 2005,
each as further amended from time to time. To grant a security interest to Bank
in the Collateral described in the Third Party Security Agreement by and between
the Company and Bank (the “Security Agreement”), which security interest shall
secure all of the Company’s obligations, as described in that certain
Unconditional Guaranty by the Company dated as of December 4, 2000 (the
“Guaranty”).

 

Execute Affirmation of Security Agreement and Guaranty. To execute the
Affirmation of Security Agreement and Guaranty dated as of May 31, 2005, and any
other agreement entered into between Company and Bank in connection therewith,
all as amended or extended from time to time (collectively, the “Secured
Guaranty Documents”), and also to execute and deliver to Bank one or more
renewals, extensions, modifications, refinancings, consolidations, or
substitutions for the Secured Guaranty Documents, or any portion thereof.

 

Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

 

1

--------------------------------------------------------------------------------


 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Company’s agreements or commitments in effect at the
time notice is given.

 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Company, as the case may be, and
occupy the positions set opposite their respective names; that the foregoing
Resolutions now stand of record on the books of the Company; and that the
Resolutions are in full force and effect and have not been modified or revoked
in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on May 31, 2005 and attest that
the signatures set opposite the names listed above are their genuine signatures.

 

 

CERTIFIED TO AND ATTESTED BY:

 

SEEBEYOND TECHNOLOGY CORPORATION

 

JAPAN K.K.

 

 

 

 

 

X

/s/ Barry J. Plaga

 

 

The above statements are correct.

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

 

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

Attachment 1 - Articles of Incorporation

Attachment 2 - Bylaws

 

2

--------------------------------------------------------------------------------


 

AFFIRMATION OF SECURITY AGREEMENT AND GUARANTY

 

SEEBEYOND FRANCE, SARL (fka SOFTWARE TECHNOLOGIES CORPORATION FRANCE, SARL)
(“Guarantor”), grantor under that certain Third Party Security Agreement (the
“Security Agreement”) and guarantor under that certain Unconditional Guaranty
(the “Guaranty”), both dated as of December 4, 2000, hereby consents to the
execution, delivery and performance by Borrower of the Eighth Amendment to Loan
and Security Agreement dated as of May 31, 2005 (the “Amendment”) and the
documents and instruments executed in connection therewith, as well as all other
amendments and modifications to the Loan Agreement.

 

The Security Agreement and the Guaranty shall remain in full force and effect
with respect to all of Borrower’s Obligations (as defined in the Loan and
Security Agreement dated as of December 4, 2000, as amended from time to time,
by and between COMERICA BANK, successor by merger to COMERICA BANK-CALIFORNIA
and SEEBEYOND TECHNOLOGY CORPORATION) as modified by the Amendment and
otherwise. Guarantor confirms that Guarantor has no defenses against its
obligations under the Guaranty, and that the security interest granted pursuant
to the Security Agreement remains a first in priority perfected security
interest.

 

Guarantor represents and warrants that the representations and warranties and
covenants contained in the Guaranty and the Security Agreement are true and
correct as of the date of this Affirmation. Unless otherwise defined, all
capitalized terms in this Affirmation shall be as defined in the Guaranty or the
Security Agreement, as appropriate.

 

IN WITNESS WHEREOF, the undersigned has executed this Affirmation of Security
Agreement and Guaranty as of May 31, 2005.

 

 

SEEBEYOND FRANCE, SARL

 

 

 

By:

/s/ Barry J. Plaga

 

 

 

 

Title:

EVP & CFO

 

 

1

--------------------------------------------------------------------------------


 

COMPANY RESOLUTIONS

 

COMPANY:        SEEBEYOND FRANCE, SARL

 

I, the undersigned Secretary or Assistant Secretary of SEEBEYOND France, SARL
(the “Company”), HEREBY CERTIFY that the Company is organized and existing under
and by virtue of the laws of the country of France.

 

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Deed of Incorporation and Bylaws of the Company, each of
which is in full force and effect on the date hereof.

 

I FURTHER CERTIFY that a meeting of the Directors of the Company (or by other
duly authorized corporate action in lieu of a meeting), duly called and held, at
which a quorum was present and voting, the following resolutions were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Company, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

James T. Demetriades

 

CEO & Founder

 

/s/ James T. Demetriades

Barry J. Plaga

 

EVP & CFO

 

/s/ Barry J. Plaga

 

 

 

 

 

 

acting for and on behalf of this Company and as its act and deed be, and they
hereby are, authorized and empowered:

 

Guaranty Indebtedness; Grant Security. To guaranty amounts borrowed from time to
time from Comerica Bank, successor by merger to Comerica Bank-California
(“Bank”) by SeeBeyond Technology Corporation (“Borrower”) including without
limitation pursuant to that certain Loan and Security Agreement between Borrower
and Bank dated as of December 4, 2000, as amended by that certain Amendment to
Loan and Security Agreement dated as of June 10, 2001, as amended by that
certain Second Amendment to Loan and Security Agreement dated as of October 31,
2001, as amended by that certain Third Amendment to Loan and Security Agreement
dated as of August 7, 2002, as amended by that certain Fourth Amendment to Loan
and Security Agreement dated as of December 24, 2002, as amended by that certain
Fifth Amendment to Loan and Security Agreement dated as of March 26, 2003, as
amended by that certain Sixth Amendment to Loan and Security Agreement dated as
of May 30, 2003, as amended by that certain Seventh Amendment to Loan and
Security Agreement dated as of as July 29, 2004, as amended by that certain
Eighth Amendment to Loan and Security Agreement dated as of as May 31, 2005,
each as further amended from time to time. To grant a security interest to Bank
in the Collateral described in the Third Party Security Agreement by and between
the Company and Bank (the “Security Agreement”), which security interest shall
secure all of the Company’s obligations, as described in that certain
Unconditional Guaranty by the Company dated as of December 4, 2000 (the
“Guaranty”).

 

Execute Affirmation of Security Agreement and Guaranty. To execute the
Affirmation of Security Agreement and Guaranty dated as of May 31, 2005, and any
other agreement entered into between Company and Bank in connection therewith,
all as amended or extended from time to time (collectively, the “Secured
Guaranty Documents”), and also to execute and deliver to Bank one or more
renewals, extensions, modifications, refinancings, consolidations, or
substitutions for the Secured Guaranty Documents, or any portion thereof.

 

Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

 

1

--------------------------------------------------------------------------------


 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Company’s agreements or commitments in effect at the
time notice is given.

 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Company, as the case may be, and
occupy the positions set opposite their respective names; that the foregoing
Resolutions now stand of record on the books of the Company; and that the
Resolutions are in full force and effect and have not been modified or revoked
in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on May 31, 2005 and attest that
the signatures set opposite the names listed above are their genuine signatures.

 

 

CERTIFIED TO AND ATTESTED BY: 

 

SEEBEYOND FRANCE, SARL

 

 

 

 

 

X

/s/ Barry J. Plaga

 

 

The above statements are correct.

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

 

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

Attachment 1 - Deed of Incorporation

Attachment 2 - Bylaws

 

2

--------------------------------------------------------------------------------


 

AFFIRMATION OF SECURITY AGREEMENT AND GUARANTY

 

SEEBEYOND (BELGIUM) (fka SOFTWARE TECHNOLOGIES CORPORATION – BENELUX)
(“Guarantor”), grantor under that certain Third Party Security Agreement (the
“Security Agreement”) and guarantor under that certain Unconditional Guaranty
(the “Guaranty”), both dated as of December 4, 2000, hereby consents to the
execution, delivery and performance by Borrower of the Eighth Amendment to Loan
and Security Agreement dated as of May 31, 2005 (the “Amendment”) and the
documents and instruments executed in connection therewith, as well as all other
amendments and modifications to the Loan Agreement.

 

The Security Agreement and the Guaranty shall remain in full force and effect
with respect to all of Borrower’s Obligations (as defined in the Loan and
Security Agreement dated as of December 4, 2000, as amended from time to time,
by and between COMERICA BANK, successor by merger to COMERICA BANK – CALIFORNIA
and SEEBEYOND TECHNOLOGY CORPORATION) as modified by the Amendment and
otherwise. Guarantor confirms that Guarantor has no defenses against its
obligations under the Guaranty, and that the security interest granted pursuant
to the Security Agreement remains a first in priority perfected security
interest.

 

Guarantor represents and warrants that the representations and warranties and
covenants contained in the Guaranty and the Security Agreement are true and
correct as of the date of this Affirmation. Unless otherwise defined, all
capitalized terms in this Affirmation shall be as defined in the Guaranty or the
Security Agreement, as appropriate.

 

IN WITNESS WHEREOF, the undersigned has executed this Affirmation of Security
Agreement and Guaranty as of May 31, 2005.

 

 

SEEBEYOND (BELGIUM)

 

 

 

By:

/s/ Barry J. Plaga

 

 

 

 

Title:

EVP & CFO

 

 

1

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY RESOLUTION

 

Company:                                         SEEBEYOND (BELGIUM), a Belgian
limited liability company

 

WE THE UNDERSIGNED, hereby certify that SEEBEYOND (BELGIUM) (fka
SEEBEYOND-Benelux), a Belgian limited liability company (“Company”), is duly
organized, existing and in good standing as a

 

 

 

 member-managed

 

X

 manager-managed

 

limited liability company under and by virtue of the laws of the country of
Belgium, and that we are all of Company’s

 

 

 

 members

 

X

 managers

 

and that Company’s name shown above is the complete and correct name of Company.

 

WE FURTHER CERTIFY that at a meeting of Company (or by other duly authorized
company action in lieu of a meeting), duly called and held, at which all of the
undersigned were present and voting, the following resolutions were adopted:

 

BE IT RESOLVED, that any one (1) of the undersigned, acting for and on behalf of
Company and as its act and deed be, and he or she hereby is, authorized and
empowered in the name of Company:

 

Guaranty Indebtedness; Grant Security. To guaranty amounts borrowed from time to
time from Comerica Bank, successor by merger to Comerica Bank-California
(“Bank”) by SeeBeyond Technology Corporation (“Borrower”) including without
limitation pursuant to that certain Loan and Security Agreement between Borrower
and Bank dated as of December 4, 2000, as amended by that certain Amendment to
Loan and Security Agreement dated as of June 10, 2001, as amended by that
certain Second Amendment to Loan and Security Agreement dated as of October 31,
2001, as amended by that certain Third Amendment to Loan and Security Agreement
dated as of August 7, 2002, as amended by that certain Fourth Amendment to Loan
and Security Agreement dated as of December 24, 2002, as amended by that certain
Fifth Amendment to Loan and Security Agreement dated as of March 26, 2003, as
amended by that certain Sixth Amendment to Loan and Security Agreement dated as
of May 30, 2003, as amended by that certain Seventh Amendment to Loan and
Security Agreement dated as of as July 29, 2004, as amended by that certain
Eighth Amendment to Loan and Security Agreement dated as of as May 31, 2005,
each as further amended from time to time. To grant a security interest to Bank
in the Collateral described in the Third Party Security Agreement by and between
the Company and Bank (the “Security Agreement”), which security interest shall
secure all of the Company’s obligations, as described in that certain
Unconditional Guaranty by the Company dated as of December 4, 2000 (the
“Guaranty”).

 

Execute Affirmation of Security Agreement and Guaranty. To execute the
Affirmation of Security Agreement and Guaranty dated as of May 31, 2005, and any
other agreement entered into between Company and Bank in connection therewith,
all as amended or extended from time to time (collectively, the “Secured
Guaranty Documents”), and also to execute and deliver to Bank one or more
renewals, extensions, modifications, refinancings, consolidations, or
substitutions for the Secured Guaranty Documents, or any portion thereof.

 

Further Acts. To do and perform such other acts and things, to pay any and all
fees and costs, and to execute and deliver such other documents and agreements
as they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these resolutions shall remain in full force and
effect and Bank may rely on these resolutions until written notice of their
revocation shall

 

1

--------------------------------------------------------------------------------


 

have been delivered to and received by Bank. Any such notice shall not affect
any of Company’s agreements or commitments in effect at the time notice is
given.

 

WE FURTHER CERTIFY that the undersigned are duly elected, appointed, or employed
by or for Company, as the case may be, and occupy the positions set opposite
their names; that the foregoing resolutions now stand of record on the books of
Company, and that the resolutions are in full force and effect and have not been
modified or revoked in any manner whatsoever.

 

I FURTHER CERTIFY that the Deed and Articles of Organization of the Company
attached hereto as Exhibit A are true and correct, that the Deed and Articles of
Organization are in full force and effect as of the date hereof, and that no
provision of the Deed and Articles of Organization restricts the Company from
entering into, or performing its obligations under, the Pledge.

 

We each have read all the provisions of this Limited Liability Company
Resolution, and we each jointly and severally and on behalf of Company certify
and agree to its terms. This certificate is dated May 31, 2005.

 

 

 

/s/ Barry J. Plaga

 

 

 

Barry J. Plaga

 

[print name]

[print name]

 

 

 

 

 

 

 

 

 

 

[print name]

[print name]

 

Attachment A – Deed and Articles of Organization

 

2

--------------------------------------------------------------------------------


 

AFFIRMATION OF SECURITY AGREEMENT AND GUARANTY

 

SEEBEYOND PTY LTD. (fka SOFTWARE TECHNOLOGIES CORPORATION AUSTRALIA PTY LTD.)
(“Guarantor”), grantor under that certain Third Party Security Agreement (the
“Security Agreement”) and guarantor under that certain Unconditional Guaranty
(the “Guaranty”), both dated as of December 4, 2000, hereby consents to the
execution, delivery and performance by Borrower of the Eighth Amendment to Loan
and Security Agreement dated as of May 31, 2005 (the “Amendment”) and the
documents and instruments executed in connection therewith, as well as all other
amendments and modifications to the Loan Agreement.

 

The Security Agreement and the Guaranty shall remain in full force and effect
with respect to all of Borrower’s Obligations (as defined in the Loan and
Security Agreement dated as of December 4, 2000, as amended from time to time,
by and between COMERICA BANK, successor by merger to COMERICA BANK-CALIFORNIA
and SEEBEYOND TECHNOLOGY CORPORATION) as modified by the Amendment and
otherwise. Guarantor confirms that Guarantor has no defenses against its
obligations under the Guaranty, and that the security interest granted pursuant
to the Security Agreement remains a first in priority perfected security
interest.

 

Guarantor represents and warrants that the representations and warranties and
covenants contained in the Guaranty and the Security Agreement are true and
correct as of the date of this Affirmation. Unless otherwise defined, all
capitalized terms in this Affirmation shall be as defined in the Guaranty or the
Security Agreement, as appropriate.

 

IN WITNESS WHEREOF, the undersigned has executed this Affirmation of Security
Agreement and Guaranty as of May 31, 2005.

 

 

SEEBEYOND PTY LTD.

 

 

 

By:

/s/ Barry J. Plaga

 

 

 

 

Title:

EVP & CFO

 

 

1

--------------------------------------------------------------------------------


 

COMPANY RESOLUTIONS

 

COMPANY:

 

SEEBEYOND PTY LTD.

 

I, the undersigned Secretary or Assistant Secretary of SEEBEYOND PTY LTD. (fka
SOFTWARE TECHNOLOGIES CORPORATION AUSTRALIA PTY LTD.) (the “Company”), HEREBY
CERTIFY that the Company is organized and existing under and by virtue of the
laws of Australia.

 

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Memorandum and Articles of Association of the Company,
each of which is in full force and effect on the date hereof.

 

I FURTHER CERTIFY that a meeting of the Directors of the Company (or by other
duly authorized corporate action in lieu of a meeting), duly called and held, at
which a quorum was present and voting, the following resolutions were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Company, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

James T. Demetriades

 

CEO & Founder

 

/s/ James T. Demetriades

Barry J. Plaga

 

EVP & CFO

 

/s/ Barry J. Plaga

 

 

 

 

 

 

acting for and on behalf of this Company and as its act and deed be, and they
hereby are, authorized and empowered:

 

Guaranty Indebtedness; Grant Security. To guaranty amounts borrowed from time to
time from Comerica Bank, successor by merger to Comerica Bank-California
(“Bank”) by SeeBeyond Technology Corporation (“Borrower”) including without
limitation pursuant to that certain Loan and Security Agreement between Borrower
and Bank dated as of December 4, 2000, as amended by that certain Amendment to
Loan and Security Agreement dated as of June 10, 2001, as amended by that
certain Second Amendment to Loan and Security Agreement dated as of October 31,
2001, as amended by that certain Third Amendment to Loan and Security Agreement
dated as of August 7, 2002, as amended by that certain Fourth Amendment to Loan
and Security Agreement dated as of December 24, 2002, as amended by that certain
Fifth Amendment to Loan and Security Agreement dated as of March 26, 2003, as
amended by that certain Sixth Amendment to Loan and Security Agreement dated as
of May 30, 2003, as amended by that certain Seventh Amendment to Loan and
Security Agreement dated as of as July 29, 2004, as amended by that certain
Eighth Amendment to Loan and Security Agreement dated as of as May 31, 2005,
each as further amended from time to time. To grant a security interest to Bank
in the Collateral described in the Third Party Security Agreement by and between
the Company and Bank (the “Security Agreement”), which security interest shall
secure all of the Company’s obligations, as described in that certain
Unconditional Guaranty by the Company dated as of December 4, 2000 (the
“Guaranty”).

 

Execute Affirmation of Security Agreement and Guaranty. To execute the
Affirmation of Security Agreement and Guaranty dated as of May 31, 2005, and any
other agreement entered into between Company and Bank in connection therewith,
all as amended or extended from time to time (collectively, the “Secured
Guaranty Documents”), and also to execute and deliver to Bank one or more
renewals, extensions, modifications, refinancings, consolidations, or
substitutions for the Secured Guaranty Documents, or any portion thereof.

 

Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

 

1

--------------------------------------------------------------------------------


 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Company’s agreements or commitments in effect at the
time notice is given.

 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Company, as the case may be, and
occupy the positions set opposite their respective names; that the foregoing
Resolutions now stand of record on the books of the Company; and that the
Resolutions are in full force and effect and have not been modified or revoked
in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on May 31, 2005 and attest that
the signatures set opposite the names listed above are their genuine signatures.

 

 

CERTIFIED TO AND ATTESTED BY:

 

SEEBEYOND PTY LTD.

 

 

 

 

 

X

/s/ Barry J. Plaga

 

 

The above statements are correct.

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

 

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

Attachment 1 – Memorandum and Articles of Association

 

2

--------------------------------------------------------------------------------


 

AFFIRMATION OF SECURITY AGREEMENT AND GUARANTY

 

SEEBEYOND (UK) LIMITED (fka SOFTWARE TECHNOLOGIES CORPORATION (UK) LIMITED)
(“Guarantor”), grantor under that certain Third Party Security Agreement (the
“Security Agreement”) and guarantor under that certain Unconditional Guaranty
(the “Guaranty”), both dated as of December 4, 2000, both dated as of
December 4, 2000, hereby consents to the execution, delivery and performance by
Borrower of the Eighth Amendment to Loan and Security Agreement dated as of
May 31, 2005 (the “Amendment”) and the documents and instruments executed in
connection therewith, as well as all other amendments and modifications to the
Loan Agreement.

 

The Security Agreement and the Guaranty shall remain in full force and effect
with respect to all of Borrower’s Obligations (as defined in the Loan and
Security Agreement dated as of December 4, 2000, as amended from time to time,
by and between COMERICA BANK, successor by merger to COMERICA BANK-CALIFORNIA
and SEEBEYOND TECHNOLOGY CORPORATION) as modified by the Amendment and
otherwise. Guarantor confirms that Guarantor has no defenses against its
obligations under the Guaranty, and that the security interest granted pursuant
to the Security Agreement remains a first in priority perfected security
interest.

 

Guarantor represents and warrants that the representations and warranties and
covenants contained in the Guaranty and the Security Agreement are true and
correct as of the date of this Affirmation. Unless otherwise defined, all
capitalized terms in this Affirmation shall be as defined in the Guaranty or the
Security Agreement, as appropriate.

 

IN WITNESS WHEREOF, the undersigned has executed this Affirmation of Security
Agreement and Guaranty as of May 31, 2005.

 

 

SEEBEYOND (UK) LIMITED

 

 

 

By:

/s/ Barry J. Plaga

 

 

 

 

Title:

EVP & CFO

 

 

1

--------------------------------------------------------------------------------


 

COMPANY RESOLUTIONS

 

COMPANY:

 

SEEBEYOND (UK) LIMITED

 

I, the undersigned Secretary or Assistant Secretary of SEEBEYOND (UK) Limited
(the “Company”), HEREBY CERTIFY that the Company is organized and existing under
and by virtue of the laws of the country of the United Kingdom.

 

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Memorandum and Articles of Association of the Company,
each of which is in full force and effect on the date hereof.

 

I FURTHER CERTIFY that a meeting of the Directors of the Company (or by other
duly authorized corporate action in lieu of a meeting), duly called and held, at
which a quorum was present and voting, the following resolutions were adopted.

 

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Company, whose actual signatures are shown below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

James T. Demetriades

 

CEO & Founder

 

/s/ James T. Demetriades

Barry J. Plaga

 

EVP & CFO

 

/s/ Barry J. Plaga

 

 

 

 

 

 

acting for and on behalf of this Company and as its act and deed be, and they
hereby are, authorized and empowered:

 

Guaranty Indebtedness; Grant Security. To guaranty amounts borrowed from time to
time from Comerica Bank, successor by merger to Comerica Bank-California
(“Bank”) by SeeBeyond Technology Corporation (“Borrower”) including without
limitation pursuant to that certain Loan and Security Agreement between Borrower
and Bank dated as of December 4, 2000, as amended by that certain Amendment to
Loan and Security Agreement dated as of June 10, 2001, as amended by that
certain Second Amendment to Loan and Security Agreement dated as of October 31,
2001, as amended by that certain Third Amendment to Loan and Security Agreement
dated as of August 7, 2002, as amended by that certain Fourth Amendment to Loan
and Security Agreement dated as of December 24, 2002, as amended by that certain
Fifth Amendment to Loan and Security Agreement dated as of March 26, 2003, as
amended by that certain Sixth Amendment to Loan and Security Agreement dated as
of May 30, 2003, as amended by that certain Seventh Amendment to Loan and
Security Agreement dated as of as July 29, 2004, as amended by that certain
Eighth Amendment to Loan and Security Agreement dated as of as May 31, 2005,
each as further amended from time to time. To grant a security interest to Bank
in the Collateral described in the Third Party Security Agreement by and between
the Company and Bank (the “Security Agreement”), which security interest shall
secure all of the Company’s obligations, as described in that certain
Unconditional Guaranty by the Company dated as of December 4, 2000 (the
“Guaranty”).

 

Execute Affirmation of Security Agreement and Guaranty. To execute the
Affirmation of Security Agreement and Guaranty dated as of May 31, 2005, and any
other agreement entered into between Company and Bank in connection therewith,
all as amended or extended from time to time (collectively, the “Secured
Guaranty Documents”), and also to execute and deliver to Bank one or more
renewals, extensions, modifications, refinancings, consolidations, or
substitutions for the Secured Guaranty Documents, or any portion thereof.

 

Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

 

1

--------------------------------------------------------------------------------


 

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Company’s agreements or commitments in effect at the
time notice is given.

 

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Company, as the case may be, and
occupy the positions set opposite their respective names; that the foregoing
Resolutions now stand of record on the books of the Company; and that the
Resolutions are in full force and effect and have not been modified or revoked
in any manner whatsoever.

 

IN WITNESS WHEREOF, I have hereunto set my hand on May 31, 2005 and attest that
the signatures set opposite the names listed above are their genuine signatures.

 

 

CERTIFIED TO AND ATTESTED BY:

 

SEEBEYOND (UK) LIMITED

 

 

 

 

 

X

/s/ Barry J. Plaga

 

 

The above statements are correct.

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE, A SHAREHOLDER OTHER THAN SECRETARY
WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

 

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

Attachment 1 – Memorandum and Articles of Association

 

2

--------------------------------------------------------------------------------